                          Case 19-11466-MFW      Doc 2569     Filed 07/12/21    Page 1 of 1




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                         Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                         Case No. 19-11466 (MFW)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,                              )                         Jointly Administered
                                  )
                    Debtors.      )                         Re: Docket No. 2568
                                  )

                              ORDER SCHEDULING OMNIBUS HEARING DATES

               Upon the Certification of Counsel Regarding Omnibus Hearing Dates, dated July 9,

  2021, and pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and Procedure

  of the United States Bankruptcy Court for the District of Delaware, it is hereby

               ORDERED, ADJUDGED AND DECREED THAT:

               1.          The following dates and times have been scheduled as omnibus hearings in the

  above-captioned chapter 11 cases:

                                Date & Time                               Location

                    August 24, 2021 at 2:00 p.m.         U.S. Bankruptcy Court for the District of
                                                         Delaware, 824 N. Market Street, 5th Floor,
                                                         Courtroom 4, Wilmington, DE 19801
                    September 23, 2021 at 10:30 a.m.     U.S. Bankruptcy Court for the District of
                    (interim fee hearing)                Delaware, 824 N. Market Street, 5th Floor,
                                                         Courtroom 4, Wilmington, DE 19801




 Dated: July 12th, 2021                                     MARY F. WALRATH
 Wilmington, Delaware                                       UNITED STATES BANKRUPTCY JUDGE


  38721485.2 07/09/2021
